DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 02/03/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Applicant’s priority claim to foreign documents CN201810986599.9 and CN201821397381.1 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 02/03/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 02/03/2021 are acceptable for examination purposes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Louie et al. (US 2008/0209284) in view of Li et al. (US 2013/0132660).

Regarding claim 1, Louie discloses, in the italicized portions, an electronic device, comprising: an integrated circuit (IC); and a data compression circuit for testing the IC ([0019] FIG. 1 illustrates a block diagram of one embodiment of an I/O compression and pin reduction apparatus for testing an integrated circuit. The embodiment of FIG. 1 illustrates the testing as applied to a non-volatile memory device 100. The illustrated memory device 100 may be one of many different architectures of memory including NAND flash, NOR flash, or AND flash. The describe embodiments, however, are not limited to any one type of integrated circuit.), the data compression circuit comprising a data-writing circuit and a data-reading circuit, wherein the data-writing circuit comprises: a first input interface for receiving test data; a plurality of first output interfaces coupled to the IC; and a data-writing module configured to write first data derived from the test data into the IC via the plurality of first output interfaces ([0031] A 1:8 expansion buffer 111 is also coupled to the serial input data TDI signal. A data bit that is loaded into the buffer 111 is replicated on all eight outputs of the buffer 111. The eight bits of test data are then loaded into the memory array through the I/O buffers 103 for testing. The expansion buffer 111 reduces the number of data bits to be clocked in and, thus, reduces the test time. Instead of having to clock in eight bits, only one bit is required that is then expanded. [0035] FIG. 2 illustrates a block diagram of one embodiment of an I/O scan input path in the memory device 100 of FIG. 1. The input is comprised of the serial TDI signal that is input to one of the I/O scan registers 200. In the illustrated embodiment, the TDI signal is input to the DQ0 I/O scan register 200. The signal is then clocked serially from the DQ0 I/O scan register 200 upward through the remaining I/O scan registers 201-207. The outputs of each register 200-207 is output serially to its respective DQx input buffer 210-217. The input buffers 103 are then input to the memory array and/or logic circuit 105 under test.), and wherein the data-reading circuit comprises: a plurality of second input interfaces coupled to the IC; a second output interface coupled to a sender of the test data; and a data-reading module configured to read second data from the IC via the plurality of second input interfaces, generate a test result based on the second data, and send the test result to the sender of the test data via the second output interface ([0033] The compression output provides either one bit for every eight bits or two bits for every eight bits. In one embodiment, the output is a logical one if all eight bits are one, a logical zero if all eight bits are zero, and if the eight bits do not match, the compression block 109 output is a high impedance state. In another embodiment, a DRAM toggle is output when the eight bits do not match. The DRAM toggle is a transition from a logical one to a logical 0 if the eight bits do not match. [0036] FIG. 3 illustrates a block diagram of one embodiment of an I/O scan output path in the memory device 100 of FIG. 1. The memory array and/or logic circuit under test 105 is coupled to the DQ0-DQ7 output buffers 103. The individual buffers 210-217 are coupled to their respective I/O scan registers 200-207. The data from these registers 200-207 are clocked serially to the TDO output. As previously described, the TDO output is coupled to the test fixture in order to compare the clocked out test data to the known data that was originally stored.). Herein it is disclosed by Louie a compression circuit utilized for testing an integrated circuit (IC). The compression circuit is capable of receiving test data and outputting to the memory array and/or logic circuit via a plurality of outputs for testing purposes. The data is then read from the memory array and/or logic circuit under test and output to the sender of the test data via a single output. In this manner, the compression circuit writes and reads the test data to and from the circuit under test utilizing the same path in different directions. Louie does not explicitly disclose utilizing separate write and read modules as claimed; however, Li discloses in Paragraph [0101] “FIG. 4 is a schematic diagram of a memory buffer according to a preferred embodiment of the present invention. The memory buffer includes the write circuit 2 in the embodiment shown in FIG. 1, the read circuit 3 in the embodiment shown in FIG. 2, and a second control circuit (not shown).” Herein it is disclosed by Li separate write and read circuits implementing for interfacing with the memory. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize write and read circuits for checking data as performed by Li in the test process as performed by Louie as Li discloses maintaining lower power consumption while also maintaining data accuracy by performing comparison checks (Li [0004] and [0043]). Furthermore, the Examiner asserts it would be obvious to one of ordinary skill in the art that should the single circuit path as disclosed by Louie can be utilized for both writing and reading test data to the memory array and/or logic circuit, two separate circuits may be employed for writing and reading data respectively. Louie and Li are analogous art because they are from the same field of endeavor of performing error checking operations.
Regarding claim 2, Louie and Li further disclose the device of claim 1, wherein the plurality of first output interfaces and the plurality of second input interfaces are both connected to a plurality of data channels of the IC (Louie [0035] The outputs of each register 200-207 is output serially to its respective DQx input buffer 210-217. The input buffers 103 are then input to the memory array and/or logic circuit 105 under test. And Li [0096-0097]). Herein it is disclosed that the test circuit may be connected to the memory array and/or logic circuit via multiple connections.
Regarding claim 3, Louie and Li further disclose the device of claim 2, wherein the plurality of data channels comprise two data channels, wherein the data-writing module is configured to write the first data into the two data channels via the first output interfaces, and the first data written into each of the two data channels are identical (Louie [0035]), wherein the data-reading module is configured to read the second data from the two data channels via the second input interfaces and determine whether the second data read from the two data channels are identical (Louie [0036] and Li [0094-0097]). Herein it is disclosed that data is written into the memory array and read back out and the data compared to check for data accuracy.
Regarding claim 4, Louie and Li further disclose the device of claim 3, wherein the data-reading module comprises: a plurality of XNOR gates each having input terminals coupled to the plurality of second input interfaces; and one or more AND gates each having input terminals coupled to output terminals of the plurality of XNOR gates and an output terminal coupled to the second output interface (Li [0094-0097]). Herein it is disclosed by Li the use of XNOR and AND gates in the comparison of bits and a final output indicating logical high or low dependent upon the comparison results across every gate. Louie discloses reading the data and performing the comparison between bits but does not explicitly note use of the XNOR and AND gates. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the comparison of bits may be conducted using the gates as disclosed by Li.
Regarding claim 5, Louie further discloses the device of claim 4, wherein the test result is pass if an output signal of the one or more AND gates is a high level ([0048] The test data can be read from the memory array/logic circuit 508. The compressed output is indicative of whether a failure has occurred. For example, if a compressed logical one is read and all ones had been written as test data, the test has passed. Similarly, if all logical zeros had been written as test data and a compressed logical zero is read, the test has passed.). Herein it is disclosed that the test is a pass when all test data is all read the same.
Regarding claim 6, Louie further discloses the device of claim 3, wherein the test result is fail if the second data read from the two data channels are different ([0047] In one embodiment, these options are 8:1 compression, 8:2 compression, tri-state/high impedance condition when test data fails, and DRAM toggle when test data fails. [0048] If the data does not match, a tri-state condition is read or the DRAM toggle is read, depending on which is selected.). Herein it is disclosed that when the test data does not match, it is considered a failed test.
Regarding claim 7, Louie and Li further disclose the device of claim 1, wherein a number of the first output interfaces is equal to a number of the second input interfaces (Louie [0035-0036] and Li [0088]). Herein as Louie discloses using the same circuit for both reading and writing test data, the number of first output and second input interfaces to the memory array is the same. Additionally, as Li discloses read and write circuits, it is disclosed therein that circuit structure between the circuits may be similar and therefore the number of interfaces with the memory would be obvious to one of ordinary skill in the art to be the same.
Regarding claim 8, Louie and Li further disclose the device of claim 1, wherein the data-writing module comprises one or more demultiplexers (Louie [0034] An 8:1 transfer multiplexer 107 is coupled to the memory array 105. The mux 107 enables the test fixture to access the bit lines of the memory array 105.). Herein it is disclosed by the Louie the use of a multiplexor to reduce the number of bits written to memory. In this way the compression circuit demultiplexes an input to then output the compressed data to multiple memory locations. As presented in view of Li, it may be considered that the writing circuit of Li contains this demultiplexer.
Regarding claim 9, Louie and Li further disclose the device of claim 1, wherein the data-reading module comprises one or more multiplexers (Louie [0034]). Similarly to the rejection of claim 8, it is disclosed a multiplexer is used to interface with the memory array. As noted previously that the compression circuit may be used in either direction, the multiplexer may take multiple inputs when reading the data from the memory array to then produce a test result as a single output. As presented in view of Li, it may be considered that the reading circuit of Li contains this multiplexer.
Regarding claim 10, Louie and Li further disclose the device of claim 1, wherein the IC is a dynamic random access memory (DRAM) (Louie [0002] and Li [0004]). Herein it is disclosed by both Louie and Li that the memory under test may be DRAM.
Regarding claim 11, Louie discloses, in the italicized portions, an integrated circuit (IC) testing method, comprising: receiving test data via a first input interface; writing first data derived from the test data into an IC via a plurality of first output interfaces ([0031] and [0035]); reading second data from the IC via a plurality of second input interfaces; generating a test result based on the second data; and sending the test result to a sender of the test data via a second output interface ([0033] and [0036]). Herein it is disclosed by Louie a compression circuit utilized for testing an integrated circuit (IC). The compression circuit is capable of receiving test data and outputting to the memory array and/or logic circuit via a plurality of outputs for testing purposes. The data is then read from the memory array and/or logic circuit under test and output to the sender of the test data via a single output. In this manner, the compression circuit writes and reads the test data to and from the circuit under test utilizing the same path in different directions. Louie does not explicitly disclose reading the test data and outputting a result via second input interfaces and a second output interface as claimed; however, Li discloses in Paragraph [0101] separate write and read circuits implementing for interfacing with the memory. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize write and read circuits for checking data as performed by Li in the test process as performed by Louie as Li discloses maintaining lower power consumption while also maintaining data accuracy by performing comparison checks (Li [0004] and [0043]). Claim 11 is rejected on a similar basis as claim 1.
Regarding claim 12, Louie and Li further disclose the method of claim 11, wherein the plurality of first output interfaces and the plurality of second input interfaces are both connected to a plurality of data channels of the IC (Louie [0035] And Li [0096-0097]). Claim 12 is rejected on a similar basis as claim 2.
Regarding claim 13, Louie and Li further disclose the method of claim 12, wherein the plurality of data channels comprise two data channels, wherein writing first data derived from the test data into an IC via a plurality of first output interfaces comprises: writing the first data into the two data channels via the first output interfaces, wherein the first data written into each of the two data channels are identical (Louie [0035]), wherein reading second data from the IC via a plurality of second input interfaces comprises: reading the second data from the two data channels via the second input interfaces; and determining whether the second data read from the two data channels are identical (Louie [0036] and Li [0094-0097]). Claim 13 is rejected on a similar basis as claim 3.
Regarding claim 14, Louie and Li further disclose the method of claim 13, wherein the plurality of second input interfaces are coupled to input terminals of a plurality of XNOR gates, the second output interface is coupled to an output terminal of one or more AND gates, and wherein output terminals of the plurality of the XNOR gates are coupled to input terminals of the one or more AND gates (Li [0094-0097]). Claim 14 is rejected on a similar basis as claim 4.
Regarding claim 15, Louie further discloses the method of claim 14, wherein the test result is pass if an output signal of the one or more AND gates is a high level ([0048]). Claim 15 is rejected on a similar basis as claim 5.
Regarding claim 16, Louie further discloses the method of claim 13, wherein the test result is fail if the second data read from the two data channels are different ([0047-0048]). Claim 16 is rejected on a similar basis as claim 6.
Regarding claim 17, Louie and Li further disclose the method of claim 11, wherein a number of the first output interfaces is equal to a number of the second input interfaces (Louie [0035-0036] and Li [0088]). Claim 17 is rejected on a similar basis as claim 7.
Regarding claim 18, Louie and Li further disclose the method of claim 11, wherein the first input interface is coupled to an input of one or more demultiplexers, and the plurality of first output interfaces are coupled to outputs of the one or more demultiplexers (Louie [0034] An 8:1 transfer multiplexer 107 is coupled to the memory array 105. The mux 107 enables the test fixture to access the bit lines of the memory array 105.). Claim 18 is rejected on a similar basis as claim 8.
Regarding claim 19, Louie and Li further disclose the method of claim 11, wherein the plurality of second input interfaces are coupled to inputs of one or more multiplexers, and the second output interface is coupled to an output of the one or more multiplexers (Louie [0034]). Claim 19 is rejected on a similar basis as claim 9.
Regarding claim 20, Louie and Li further disclose the method of claim 11, wherein the IC is a dynamic random access memory (DRAM) (Louie [0002] and Li [0004]). Claim 20 is rejected on a similar basis as claim 10.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135